Name: Commission Regulation (EC) No 1103/94 of 11 May 1994 re- establishing the levying of customs duties on certain textile products originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 12. 5. 94 Official Journal of the European Communities No L 121 /25 COMMISSION REGULATION (EC) No 1103/94 of 11 May 1994 re-establishing the levying of customs duties on certain textile products originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 January to 30 June 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Origin Ceiling(in tonnes) Date 40.0410 Malaysia 375,000 18 . 4. 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : Order Category No (Unit) CN code Description Origin 40.0410 41 5401 10 11 Yarn of synthetic filament Malaysia (tonnes) 5401 10 19 (continuous), not put up for retail sale, other than non-textured 5402 10 10 single yarn untwisted or with a 5402 1 0 90 twist of not more than 50 turns 5402 20 00 per metre 5402 31 10 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 338, 31 . 12. 1993, p. 22 . No L 121 /26 Official Journal of the European Communities 12. 5. 94 Order No Category (Unit) CN code Description Origin 400410 5402 31 30 (cont 'd) 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1994. For the Commission Christiane SCRIVENER Member of the Commission